[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON THE DEFENDANT KENT'S MOTION TO STRIKE CROSS-COMPLAINT OF SERVICEMASTER (No. 127)
The defendant Servicemaster moves to strike the cross-complaint filed by the defendant Kent Company for indemnification on the grounds that indemnification between co-defendants has been abrogated under the Products Liability Act. Kyrtatas v. Stop Shop, Inc., 205 Conn. 694, 702 (1988). Notwithstanding the allegations in the complaint that the plaintiff Clifton Harrison brought the action as a product liability claim, he also makes CT Page 759 claim of negligent repairs and inspection of repairs which may be (depending upon the facts) outside the scope of the Products Liability Act. Zichichi v. Middlesex Memorial Hospital, 204 Conn. 399,403 (1987) ("Once a particular transaction is labeled a `service' as opposed to a `sale' of a `product,' it is outside the purview of our product liability statute.")
Accordingly, the motion to strike the cross-complaint is denied without prejudice and the issue should be decided by the trial judge.
ROBERT I. BERDON, JUDGE